 In the Matter of AUTOMATICINSTRUMENTCOMPANYandUNITEDFURNITURE WORKERS OF AMERICA, CIO, LOCAL No. 415Case No. 7-R-1,546.-Decided January 11, 1944Messrs. Stephen F. DunnandA. L. Shaw,of Grand Rapids, Mich.,for the Company.Mr. Russell Bogart,of Grand Rapids, Mich., for the CIO.Mr. Alexander E. Sullivan,of Grand Rapids,Mich., as an in-terested party.Mr. Wallace E. Royster,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by United Furniture Workers of America,CIO, Local No. 415, herein called the CIO, alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of Automatic Instrument Company, Grand Rapids, Michigan,herein called the Company, the National Labor Relations Boardprovided for an appropriate hearing upon due notice 1 before RobertJ.Wiener, Trial Examiner. Said hearing was held at Grand Rapids,Michigan, on November 24, 1943.The Company, the CIO, andAlexander E. Sullivan 2 appeared, participated, and were affordedfull opportunity to be heard, to examine and- cross-examine witnesses,and to introduce evidence bearing on the. issues.' The Trial Ex-aminer's rulings made at the hearing are free from prejudicial errorand are hereby affirmed.All parties were afforded opportunity tofile briefs with the Board.1Although duly served with Noticeof Hearing,Metal SpecialtiesWorkers'Union neitherappearedat the hearingnor authorized a representative to appearin its behalf2Sullivanmoved to intervene at the openingof the hearing and pending ruling on hismotion participated fully.At the close of thehearing,the Trial Examinerdenied the motionto intervene.For reasons appearing in Section III,infra,the rulingof the TrialExamineris sustained.54 N. L. R. B., No. 74:-'472 AUTOMATIC INSTRUMENT COMPANY.473Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THEBUSINESS OF THE COMPANYAutomatic Instrument Company is engaged at Grand Rapids,Michigan, in the manufacture of aviation instruments and precisionaircraft controls and parts.The Company expends from $15,000 to$20,000monthly in the purchase of raw materials of which ap-proximately 60 percent is shipped to the plant from points outsideMichigan.The value of the Company's monthly production rangesfrom $75,000 to $80,000, of which approximately 75 percent is shippedto points outside Michigan.The Company does not contest thejurisdiction of the Board and we find that its operations -affect com-merce within the meaning of the National'Labor Relations Act.'II.THE ORGANIZATION INVOLVEDUnited Furniture Workers of America, Local No. 415, is a labororganization affiliated with the Congress of Industrial Organizationsadmitting, to membership employees of the Company.III.THEQUESTION CONOEGRNING REPRESENTATIONOn May 19, 1941, the terms and conditions of a bargaining agree-ment covering the production and maintenance employees of the Com-pany were incorporated in a written contract signed by the Companyand Metal Specialties Workers' Union, herein called the MSW.Theinitial 6-month term of the contract expired November 19, 1941, butsince neither party gave notice of termination 60 days prior to thatdate, it was automatically renewed, in accordance with its terms, fora year. Similarly on November 19, 1942, and November 19, 1943, nonotice of termination having been given, the contract was twice againautomatically renewed for an additional year.MSW was a labororganization incorporated under the laws of Michigan but appears tohave submitted a Certificate of Dissolution to the Michigan Corpo-ration and Securities Commission under date of September 24, 1943.It was testified at the hearing that MSW is in the process of disbandingand that its membership has voted to affiliate with the CIO.TheCompany has met recently with the MSW grievance committee butit appears that their discussions concerned only matters long in theprocess of settlement. Since, as noted above, the MSW has apparentlydisclaimed interest in this proceeding, and since, as appears below, theCIO gave timely notice of its claim to represent the employees con-cerned, we find that the MSW contract constitutes no bar to thisproceeding.Alexander E. Sullivan moved to intervene at the hearing as repre-sentative of certain employees of the Company. Sullivan introduced11 474DECISIONS OF NATIONAL LABOR RELATIONS BOARDinto evidence a petition bearing 53 apparently valid signatures belowthe following caption :We, the undersigned employees of the Automatic InstrumentCompany ask the National Labor Relations Boardfor a placeon the ballot for an independent unionin any election taking placein this factory located at 1500 Union Avenue, S. E., Grand Rapids,Michigan, to select a bargaining agency : [Italics supplied]Sullivan concedes that the signatories to the petition form no organ-ization nor does it appear that he is attempting to form one.At an-other point in the hearing, he testified that his appearance at thehearing and the introduction of the petition was with the sole designof gaining the rejection of the CIO at the polls.We customarily accorda place on the ballot to any labor organization, if, it so desires, whenit has indicated that it represents employees in the appropriate unit.But the record here shows and we find that Sullivan represents no suchorganization, and that neither he nor the signatories to the petitionprofess allegiance to any labor organization seeking to represent em-ployees in matters of collective bargaining.Under these circum-stances, we shall not accord Sullivan a place on the ballot."It was stipulated at the hearing that prior to August 13, 1943, theCIO requested recognition of the Company as bargaining representa-tive for the employees and that the Company refused such recognition.A statement of the Acting Regional Director introduced into evi-dence at the hearing indicates that the CIO represents a substantialnumber of employees in the unit hereinafter found appropriate .4We find that a question affecting commerce has arisen concerningthe representation of employees of the Company within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Company and the CIO are in substantial agreement withrespect to the appropriate unit and their agreement appears to en-compass the same unit as that represented by the MSW under itscontract.The CIO would exclude, however, and the Company in-clude 7 skilled part-time employees who work regularly 20 to 35 hourseach week, but who also have regular full-time employment withanother employer.Their employment with the Company is stable,apparently, for the duration of the war and their interest in wagesand conditions of employment is therefore substantial.We find no8 Cf.Matter of Tabardrey ManufacturingCo., 51 N. L. R. B.246;Matter of The GlobeBrick Company,51 N. L.R. B. 1096.4 The Acting Regional Director statedthat the CIOsubmitted 45 application for mem-bership cards,dated in July and August 1943. All cards bore the apparently genuine orig-inal signatures of persons whose names appear on the Company'spay roll of August 12,1943.There are approximately 90 employees within the appropriate unit. AUTOMATIC INSTRUMENT COMPANY475valid reason to exclude them from the unit.5Accordingly, we findthat all production and maintenance employees of the Company in-cluding regular part-time workers and non-militarized watchmen,but excluding militarized plant guards, clerical employees, and super-visory employees with authority to hire, promote, discharge, dis-cipline, or otherwise effect changes in the status of employees oreffectively recommend such action, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall directthatthe question concerning representation whichhas arisen be resolved by an election by secret ballot among theemployees in the appropriate unit who were employed during thepay-roll periodimmediatelypreceding the date of the Direction ofElection herein,6subjectto thelimitations and additions set forthin the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations, Series 3, it is herebyDIRECTED that, as part of the investigation to ascertain repre,senta,tives for the purposes of collective bargaining with AutomaticInstrument Company, Grand Rapids, Michigan, an election by secretballot shall be conducted as early as possible but not later than thirty(30) days from the date of this Direction, under the direction andsupervision of the Regional Director for the Seventh Region, actingin this matter as agent for the National Labor Relations Board, andsubject to Article III, Sections 10 and 11, of said Rules and Regula-tions, among the employees in the unit found appropriate in SectionIV, above, who were employed during the pay-roll period imme-diately preceding the date of this Direction, including employees whodid not work during said pay-roll period because they were ill or onvacation or temporarily laid off, and including employees in thearmed forces of the United States who present themselves in personat the polls, but excluding any who have since quit or been dischargedfor cause and have not been rehired or reinstated prior to the dateof the election, to determine whether or not they desire to be repre-sented by United Furniture Workers of America, CIO, Local No.415, for the purposes of collective bargaining.a SeeMatter of Aluminum Company of America,51 N. L. R. B. 1442.6 The CIO requested that eligibility to vote be determined by the November 1 pay roll.Since the number on the pay roll is relatively stable, we see no reason to depart from thecustomary eligibility date.